Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered February 19, 2008, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The only issue raised on this appeal concerns the court’s denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony. Review of that claim is foreclosed by the defendant’s knowing, voluntary, and intelligent waiver of his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Morales, 53 AD3d 630, 630-631 [2008]; People v Holman, 33 AD3d 815 [2006]). Mastro, J.P., Fisher, Angiolillo and Balkin, JJ., concur.